Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 25, 2017

                                       No. 04-17-00434-CV

                                        Roger WIATREK,
                                            Appellant

                                                 v.

                                        Laura WIATREK,
                                            Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 14-12-0756-CVW
                        The Honorable Russell Wilson, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on November 22, 2017.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court